DETAILED ACTION
This is an allowance of all claims filed on 12/13/2021. Claims 1, 3-4, 6-14 and 16-23 are pending. Claims 1 and 13-14 have been amended. Claims 2, 5 and 15 were previously cancelled. Claims 1, 3-4, 6-14 and 16-23 are allowed.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Independent claim 1 recites the following allowable limitation: “determining, based at least in part on the information identifying the one or more data types of the given data set and the one or more preferences associated with the transfer of the given data set, resource characteristic requirements for one or more data-aware services to be utilized for optimizing the given data set prior to transfer to the second location;”
Closest prior art Tenner et al. [US 2019/0155512] appears to teach a method managing data transfer request in cloud computing environment, notification service to the other location about the data transfer request, before transferring of data, validation of destination location, etc.
Blong et al. [US 2016/0192178] appears to teach transfer of data based on data type and user preference.
Doerner et al. [US 2017/00177266] appear to teach data aware system and data deduplication service as data aware optimization.
However, the prior arts on record alone or in combination do not appear to teach or fairly suggest based in part on the information identifying the one or more data types of the given data set and the one or more preferences associated with the transfer of the given data set, resource characteristic requirements for one or more data-aware services to be utilized for optimizing the given data set prior to transfer to the second location.

Independent claim 13 recites a system with same allowable limitation as claim 1. Under the same rationale of allowance of Claim 1, Claim 13 and its dependent claims 21-23 are allowed.
Independent claim 14 recites a system with same allowable limitation as claim 1. Under the same rationale of allowance of Claim 1, Claim 14 and its dependent claims 16-20 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MASUD K KHAN whose telephone number is (571)270-0606. The examiner can normally be reached Monday-Friday (8am-5pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Yi can be reached on (571) 270-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/MASUD K KHAN/            Primary Examiner, Art Unit 2132